FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       June 2, 2022

                                   No. 04-22-00097-CV

                                   Sharyn DACBERT,
                                 Appellant/Cross-Appellee

                                             v.

  MEDICAL CENTER OPHTHALMOLOGY ASSOCIATES, L.L.P. and Michael Singer,
                      Appellees/Cross- Appellants

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-CI-06670
                        Honorable Martha Tanner, Judge Presiding


                                      ORDER
       The Appellant’s/Cross-Appellee’s Third Motion to Extend Time for Filing
Appellant’s/Cross-Appellee’s Brief is hereby GRANTED. Appellant’s/Cross-Appellee’s Brief is
due on or before June 6, 2022.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court